DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez, Jr. (US Pub. No. 2012/0130182 A1).
Claim 1. Rodriquez, Jr. discloses a cannula (110) for surgical procedures, the cannula comprising: 
a body member (120) having an inner wall (i.e., inner wall of housing 120 forming lumens 122) forming a lumen (122) along at least a proximal portion of a length of said body member to form a port (i.e., since lumen 122 are surgical lumens, ([0027]; i.e., shape memory polymer, since the embodiment of surgical access device 110 also comprises a sealing valve described for surgical access device 10, see [0029], and therefore capable of being used as a port for surgical tools) for a surgical tool, said inner wall and an outer wall (130) of said body member being split to form branches at a distal end of said lumen so as to form a plurality of flexible fins (134), wherein a cavity (140) is disposed within each of said plurality of flexible fins ([0029]), 

wherein a hollow internal fluid gate (i.e., gate formed by opening in collar 132) having a second lumen (i.e., lumen through anchor 130 between deformable members 134) is formed between said plurality of flexible fins at a junction of proximal ends of said plurality of flexible fins adjacent to where said body member is split (Figs. 5, 6; i.e., junction between collar 132 and housing 120), said internal fluid gate having a protrusion extending in a distal direction away from said junction and terminating with a distal slit opening ([0025]; i.e., duck-bill valves terminate with a distal slit opening since the embodiment of surgical access device 110 also comprises a sealing valve described for surgical access device 10, see [0029]).
Claim 2. Rodriquez, Jr. discloses the cannula of claim 2, wherein each elongate shaft is naturally biased in an outward direction ([0027]; i.e., normally biased in the deployed state, since the embodiment of surgical access device 110 also comprises a sealing valve described for surgical access device 10, see [0029]).
Claim 3. Rodriquez, Jr. discloses the cannula of claim 1, wherein a distal tip of each elongate shaft protrudes from a distal end of the respective cavities in which said elongate shaft is embedded within (Fig. 5; [0029]).
Claim 4. Rodriquez, Jr. discloses the cannula of claim 1, wherein each elongate shaft comprises a polymer ([0027]; i.e., shape memory polymer, since the embodiment of surgical access device 110 also comprises a sealing valve described for surgical access device 10, see [0029]).
Claim 5. Rodriquez, Jr. discloses the cannula of claim 1, wherein each elongate shaft comprises a shape memory alloy ([0027]; i.e., nitinol is a shape memory alloy, since the embodiment of surgical access device 110 also comprises a sealing valve described for surgical access device 10, see [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/JENNA ZHANG/Primary Examiner, Art Unit 3783